Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2022 has been entered.
 
Claim Status
	Claims 21, 26-32, and 34-35 are pending.
	Claim 21 is currently amended. 
	Claims 21, 26-32, and 34-35 are examined on the merits.

Claim Interpretation
	Claim 21 is drawn to a haploid cell comprising a modified linkage block, wherein said linkage block comprises at least one endogenous endonuclease recognition sequence located at a site that is linked to a transgene insertion wherein the endogenous endonuclease recognition sequence is capable of directing a targeted insertion of at least one nucleic acid sequence of interest wherein the at least one nucleic acid of interest comprises an additional transgene. The claim only requires a haploid cell having a single transgene that is linked an endogenous endonuclease recognition sequence. (Note that any sequences that are linked are by definition within the linkage block according to paragraph 128 of the instant Specification). Given that custom endonuclease can be designed to cut most sequences, at least claim 21 encompasses any transgenic haploid cell. Also note that claim 21 requires that the linkage block comprises at least one transgene.   


    PNG
    media_image1.png
    115
    1471
    media_image1.png
    Greyscale



Response to Arguments - Improper Claim Dependence
Applicant's amendments filed 08/23/2022 have overcome the rejection of record.

Response to Arguments - Claim Rejections - 35 USC § 102
Applicant's amendments filed 08/23/2022 have overcome the rejection of record.

Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21, 26-32, and 34-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 recites “endonuclease recognition site is not present at more than one locus in the genome.” The instant claim has more than one potential reasonable interpretations. 1) The recognition site is only present a single time in the genome or 2) The recognition site can be present in the genome more than once if the incidences of the recognition site are all close enough that they could be deemed within the same “locus.” The Examiner is assuming that interpretation 1) is the intended meaning, because otherwise the rejection over Moon would have not been overcome and Applicant’s amendments regarding the rejection over Moon would not make sense. The Examiner that Applicant either amend the claim language to clarify or confirm on record that the Examiner has correctly interpreted the claim. Claims 26-32, and 34-35 are also rejected for depending from an indefinite claim and failing to recite additional limitations that would render the claim definite.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 26-32, and 34-35 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bull et al 2006 (US 2006/0282911 B1).
The claims are drawn to a haploid plant cell comprising modified linkage blocks comprising at least one custom endonuclease recognition sequence and a transgene insertion (claim 21, See Claim Interpretation Section), comprising two or more transgenes (claim 25), wherein the linkage block is genetically linked to a haplotype of interest (claim 26), wherein the wherein the presence of the linkage block or the haplotype is associated with a phenotypic trait including herbicide tolerance or a visually detectable trait or a trait detectable in seeds (claims 27-31) wherein the plant is selected from a list of species in claim 32. Claims 34 and 35 are drawn plants and plant parts, including cells, comprising the haploid cell of claim 21.  
Note that the custom endonuclease can be designed to cleave nearly any sequence including endogenous sequences and thus the requirement that the modified linkage blockage block comprise a custom endonuclease cleavage site does not limit the claims, as most sequences in a genome could be custom endonuclease cleavage sites. 
Bull et al teach methods of making stacks of genomic regions (modified linkage blocks) including transgene stacks in crop species (See entire document, paragraphs 23, 24, 33, 38 and 41 are of particular interest). Bull et al also teach the use of methods known in the art to provide for site-specific integration or removal of transgenes to facilitate formation and modification of what they term a T-region of the genome (a transgene linked to a haplotype genomic region (paragraph 0013)), including the use of custom zinc finger nucleases (paragraphs 96-103). The T-region comprising stacked transgenes can be formed by transformation or breeding or a combination thereof (paragraph 38). Transgenes taught by Bull et al included herbicide resistance genes, visual marker genes such as luciferase which can be used in transgenic event selection, and transgenes that confer seed traits (paragraphs 30, 39-40, 51). The stacked transgenes would meet the limitations of the instant claims.
Bull et al do not teach that the linkage block is present in a haploid cell not that the recognition site is not present at more than one locus.
At the time of filing, it would have been prima facie obvious to a person of ordinary skill in the art to grow a plant of Bull et al to point where it produces pollen and thus produces a haploid cell comprising the modified linkage block. Further, zinc finger endonucleases can be designed to cut many diverse sequences and a As such, claims 21, 26-32, and 34-35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bull et al 2006 (US 2006/0282911 B1).
 
Response to Arguments - 35 USC § 103 (Bull et al)
Applicant's arguments filed 08/23/2022 have been fully considered but they are not persuasive. 
Applicant urges that Bull et al only teach zinc finger nucleases and not broadly any custom endonuclease. Bull et al do not teach an endonuclease recognition site that is present at only one locus in the genome.   
These arguments are not persuasive, because zinc finger nucleases can be used to cleave a diverse set of sequences including many endogenous sequences that are present a genome. It would have been desirable and within ordinary creativity for a person or ordinary skill in the art to target a zinc finger endonuclease recognition sequence that is present only once in the genome, because than a single a site could be modified and tracked through subsequent plant breeding schemes. 
Applicant is reminded that “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id.  At 82 USPQ2d at 1396. See MPEP Section 2141.03.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R KEOGH whose telephone number is (571)272-2960.  The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW R KEOGH/
Primary Examiner, Art Unit 1663